January 09, 2009


Ms. Kelly Putney Rogers
Nunley Jolley Cluck Aelvoet, LLP
1580 South Main Street, Suite 200
Boerne, TX 78006-3308

Honorable Noe Gonzalez
370th District Court
100 N. Closner, 2nd Floor
Edinburg, TX 78539
Ms. Tracy Lynn Altman Spillman
Kittleman Thomas & Gonzales, LLP
P.O. Box 1416
McAllen, TX 78505

RE:   Case Number:  08-0238
      Court of Appeals Number:  13-08-00052-CV
      Trial Court Number:  C-409-05-G

Style:      IN RE  INTERNATIONAL PROFIT ASSOCIATES, INC.; INTERNATIONAL TAX
      ADVISORS, INC.; AND IPA ADVISORY AND INTERMEDIARY SERVICES, LLC

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Laura Hinojosa|
|   |                  |
|   |Ms. Dorian E.     |
|   |Ramirez           |